Exhibit 10.4

 

 



SETTLEMENT AGREEMENT

 

This Settlement Agreement (the “Agreement”) is entered into as of April 4, 2016
by and among William J. Wagner (the “Executive”), Westfield Financial, Inc., a
bank holding company (“Buyer”), Westfield Bank, a wholly-owned subsidiary of
Buyer (“Buyer Bank”), Chicopee Bancorp, Inc., a bank holding company (“Seller”),
and Chicopee Savings Bank, a wholly-owned subsidiary of Seller (“Seller Bank”).

 

WITNESSETH:

 

WHEREAS, concurrently with the execution of this Agreement, Buyer and Seller are
entering into an Agreement and Plan of Merger, dated as of April 4, 2016 (the
“Merger Agreement”), and all capitalized terms not defined herein shall have the
meaning set forth in the Merger Agreement; and

 

WHEREAS, Buyer, Buyer Bank, Seller, Seller Bank, and the Executive desire to
enter into this Agreement, which shall supersede the Executive Employment
Agreement by and among Seller and the Executive, dated November 20, 2008, as
amended on December 31, 2008, and the Executive Employment Agreement by and
among Seller Bank and the Executive, dated November 20, 2008, as amended on
December 31, 2008 (collectively, the “Employment Agreements”), effective
immediately prior to the Effective Time of the Merger, and in lieu of any rights
and payments under the Employment Agreements, the Executive shall be entitled to
the rights and payments set forth herein irrespective of whether the Executive
terminates employment (which for the avoidance of doubt, the parties agree shall
be the rights and payments to which the Executive is entitled in the event of
the Executive’s termination of employment without “Cause” or for “Good Reason”
following a “Change of Control” (as such terms are defined in the Employment
Agreements) as contemplated by Sections 11 and 12 of the Employment Agreements).

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
Executive, Buyer, Buyer Bank, Seller, and Seller Bank agree as follows:

 

1.                  Settlement Amount.

 

1.1              Employment Agreements Amount. On the Closing Date, provided the
Executive has remained employed with the Seller and Seller Bank to and including
the Closing Date, Seller shall, or shall cause an affiliate to, pay to the
Executive a lump-sum cash amount equal to the total of $1,300,059, in full
satisfaction of the payment obligations of Seller and Seller Bank under the
Employment Agreements, less applicable tax withholdings (the total of such sum,
the “Employment Agreements Amount”) with such amount to be further reduced
pursuant to Section 1.2 hereof as may be needed.

 

For the avoidance of doubt, the payment of the Employment Agreements Amount
under this Agreement shall not release Buyer, Buyer Bank, Seller, or Seller
Bank, as applicable, from any of the following obligations: (a) obligations to
pay to the Executive accrued but unpaid wages, and make payments for accrued but
unused vacation, earned up to the Effective Time of the Merger to the extent
required by applicable law; (b) the payment of any of the Executive’s vested
benefits under the tax-qualified and non-qualified plans of Seller or Seller
Bank, including any benefits that become vested as a result of the Merger;
(c) obligations regarding accelerated vesting of equity awards and phantom stock
awards, if any, under any equity awards or phantom stock unit awards granted by
Seller to the Executive and outstanding immediately prior to the Effective Time;
(d) the payment of the Merger Consideration with respect to the Executive’s
common stock of Seller as contemplated by Section 2.01 of the Merger Agreement;
(e) obligations regarding vested benefits and benefits which become vested as a
result of the Merger under a supplemental executive retirement plan; or
(f) rights to indemnification under applicable corporate law, the organizational
documents of Seller or Seller Bank, as an insured under any director’s and
officer’s liability insurance policy new or previously in force, or pursuant to
Section 5.12 of the Merger Agreement. For the avoidance of doubt, the parties to
this Agreement acknowledge that the Merger constitutes a “change of control” for
purposes of the Seller Bank Amended and Restated Supplemental Executive
Retirement Plan and Seller Bank 2012 Phantom Stock Unit Award and Long-Term
Incentive Plan, and Seller Bank will pay out all cash amounts under such
agreements at the Closing Date.

 

 
 



1.2              Section 280G Cut-Back. Notwithstanding anything in this
Agreement to the contrary, if the Employment Agreements Amount provided for in
this Agreement, together with any other payments which the Executive has the
right to receive from Buyer, Buyer Bank, Seller, Seller Bank, or any corporation
which is a member of an “affiliated group” (as defined in Code Section 1504(a),
without regard to Code Section 1504(b)) of which Buyer, Buyer Bank, Seller, or
Seller Bank is a member, would constitute an “excess parachute payment” (as
defined in Code Section 280G(b)(2)), payments pursuant to this Agreement shall
be reduced to the extent necessary to ensure that no portion of such payments
will be subject to the excise tax imposed by Code Section 4999. It is hereby
understood that the Employment Agreements Amount as determined under this
Section 1.2 will be subject to further adjustment upon the consummation of the
Merger. Any determination required under this Section 1.2 shall be made by
Seller and Buyer and their respective tax advisors, whose determination shall be
conclusive and binding upon the Executive, Seller, and Seller Bank, and it is
hereby understood that such determination will follow the same methodology for
calculating the Code Section 280G limitation in order to avoid an “excess
parachute payment” as provided in Seller Bank Disclosure Schedule 3.18(f) to the
Merger Agreement.

 

1.3              Section 280G Waiver. Executive acknowledges and specifically
waives his rights under Section 15 of the Employment Agreements, including, but
not limited to, any right to indemnification for any excise tax imposed under
Code Section 4999.

 

1.4              No Further Adjustment. The parties hereby agree that the
Employment Agreements Amount as determined in the manner provided under
Section 1.1 and Section 1.2 hereof is final and binding on all parties and shall
not otherwise be subject to further adjustment.

 

1.5              Employment with Buyer. Concurrently with the signing of this
Agreement Buyer and Buyer Bank shall each enter into employment agreements
attached hereto as Appendix A and Appendix B with the Executive with such
employment agreements to be effective as of the Closing Date at a base salary
rate of $350,000 per year.

 

1.6              Complete Satisfaction. In consideration of the payment of the
Employment Agreements Amount, the employment by Buyer and/or Buyer Bank
following the Closing Date and the other provisions of this Agreement, the
Executive, Buyer, Buyer Bank, Seller, and Seller Bank hereby agree that
effective immediately following the Effective Time of the Merger, the Executive
agrees that the full payment of the Employment Agreements Amount, as determined
in accordance Section 1.1 and Section 1.2, shall be in complete satisfaction of
all rights to payments due to Executive under the Employment Agreements.



 
 

 

2.                  Code Section 409A Compliance. The intent of the parties is
that payments under this Agreement either be exempt from or comply with Code
Section 409A and the Treasury Regulations and guidance promulgated thereunder
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. To that end, Executive, Buyer,
Seller, and Seller Bank agree that the payment described in Section 1 is
intended to be excepted from compliance with Code Section 409A as a short-term
deferral pursuant to Treasury Regulation Section 1.409A-1(b)(4).

 

3.                  General.

 

3.1              Heirs, Successors, and Assigns. The terms of this Agreement
shall be binding upon the parties hereto and their respective heirs, successors,
assigns and legal representatives.

 

3.2              Final Agreement. This Agreement represents the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior understandings, written or oral, except as set forth in a
separate written employment agreement by and between Buyer, Buyer Bank and the
Executive. The terms of this Agreement may be changed, modified, or discharged
only by an instrument in writing signed by each of the parties hereto.

 

3.3              Withholdings. Seller, Seller Bank, Buyer, and Buyer Bank may
withhold from any amounts payable under this Agreement such federal, state, or
local taxes as may be required to be withheld pursuant to applicable law or
regulation.

 

3.4              Governing Law. This Agreement shall be construed, enforced, and
interpreted in accordance with and governed by the laws of the Commonwealth of
Massachusetts, without reference to its principles of conflicts of law, except
to the extent that federal law shall be deemed to preempt such state laws.

 

3.5              Regulatory Limitations. Notwithstanding any other provision of
this Agreement, neither Buyer, Buyer Bank, Seller, nor Seller Bank shall be
obligated to make, and Executive shall have no right to receive, any payment
under this Agreement which would violate any law, regulation, or regulatory
order applicable to Buyer, Buyer Bank, Seller, or Seller Bank, as applicable, at
the time such payment is due, including, without limitation, Section 1828(k)(1)
of Title 12 of the United States Code and any regulation or order thereunder of
the Federal Deposit Insurance Corporation.

 

3.6              Voluntary Action and Waiver. The Executive acknowledges that by
his free and voluntary act of signing below, the Executive agrees to all of the
terms of this Agreement and intends to be legally bound thereby. The Executive
acknowledges that he has been advised to consult with an attorney prior to
executing this Agreement.

 

 
 



3.7              Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

4.                  Effectiveness. Notwithstanding anything to the contrary
contained herein, this Agreement shall be subject to consummation of the Merger
in accordance with the terms of the Merger Agreement, as the same may be amended
by the parties thereto in accordance with its terms. In the event the Merger
Agreement is terminated for any reason or the Merger does not occur, this
Agreement shall be deemed null and void.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

IN WITNESS WHEREOF, Buyer, Buyer Bank, Seller, and Seller Bank have each caused
this Agreement to be executed by their duly authorized officers, and the
Executive has signed this Agreement, effective as of the date first above
written.

 



  EXECUTIVE:             /s/ William J. Wagner     William J. Wagner            
        CHICOPEE BANCORP, INC.             By:  /s/ William J. Giokas     Name:
William J. Giokas     Title: Lead Director                     CHICOPEE SAVINGS
BANK             By:                         /s/ William J. Giokas     Name: 
William J. Giokas     Title:  Lead Director                     WESTFIELD
FINANCIAL, INC.             By:                         /s/ James C. Hagan    
Name: James C. Hagan      Title: Chief Executive Officer and President          
        WESTFIELD BANK             By: /s/ James C. Hagan     Name: James C.
Hagan     Title: Chief Executive Officer and President



 





[SIGNATURE PAGE TO THE SETTLEMENT AGREEMENT]

